PER CURIAM: *
This case was remanded to determine whether the City of Houston (“the City”) could demonstrate that its 1997 ordinance regulating sexually-oriented businesses (“SOBs”) did not seek to reduce the secondary effects of SOBs “by depriving SOBs of reasonable avenues of communication.” N.W. Enters., Inc. v. City of Houston, 352 F.3d 162, 183 (5th Cir.2003) (citing City of Los Angeles v. Alameda Books, Inc., 535 U.S. 425, 451, 122 S.Ct. 1728, 152 L.Ed.2d 670 (2002)). Following a ten-day bench trial, the district court found that the City had carried its burden. See Ice Embassy, et al. v. City of Houston, No. 4:97-CV-196, 2007 WL 2175328, 2007 U.S. Dist. LEXIS 6894, at *63-65 (S.D.Tex. Jan. 31, 2007). Certain SOBs appealed and we heard oral argument. We now AFFIRM the district court’s finding, essentially for the reasons articulated by the district court in its opinion below.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.